EXHIBIT 10.1







(Aoxing Corporation)

(Translated from Chinese)







STOCK EXCHANGE AGREEMENT




Party A: Hangzhou Haohai Culture Communication Co., Ltd

Party B: EastBridge Investment Group Corp




Through friendly consultations, the two parties have reached a stock exchange
agreement as follows:




1) Party A tenders 51% of the common stock of AX Media Corporation in exchange
for 1,000,000 shares of party B's A-preferred stock.




2) Both parties agree to commence the audit process as soon as practicable for
AX Media Corporation by a qualified public accounting firm and to prepare for
the listing process.




Matters not mentioned herein will be discussed separately in supplemental
agreements by both sides. The supplemental agreements and this agreement are
equally valid.




The two parties shall abide by the provisions of this agreement. If there is any
contravention, the infringed party can legally apply for arbitration or lodge a
complaint in China or in the United States.




--------------------------------------------------------------------------------

Party A: Hangzhou Haohai Culture Communication Co., Ltd

Party B: EastBridge Investment Group Corp










September, 21st, 2008





